Exhibit 10.1

 

 

Date:

December 21, 2011

 

 

From:

Bryan Jordan

 

 

To:

Charles Burkett

 

 

Subject:

Post-Retirement Support of First Horizon Foundation

This memo is to confirm our agreement to continue your role with the First
Horizon Foundation after you retire from the Company. First Horizon National and
First Tennessee Bank want you to serve the Foundation as an Executive Director
in a non-employee capacity. This proposal is intended to leverage your
reputation and contacts in the community.

 

Role

Your ideas and experienced insight will be welcomed as we chart our strategic
goals with the Board of Directors. Your particular focus will be to ensure
achievement of the Foundation’s goals and objectives.

 

Compensation

Effective January 1, 2012, you will begin receiving an annual consulting fee of
$110,000. You will not be an employee of the Foundation, the Company, or the
Bank. This arrangement will not reduce your pension, medical or other retiree
benefits in any way, nor will the separation agreement you signed on April 27,
2011 be affected. Your business expenses will be handled in accordance with
company policy and procedures. You will be expected to comply with any banking
regulations or company policies applicable to this assignment, if any. This
arrangement will be reviewed annually to determine if it is working as expected
and to make changes/adjustments as needed. Either party can terminate this
arrangement with 4 weeks’ notice.

Details on the administration of your payments under this agreement are in the
attached addendum.

I am excited to extend this opportunity and look forward to your continued
support of the Bank.

--------------------------------------------------------------------------------